IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jason Lang,                              :
                          Petitioner     :
                                         :
               v.                        :          No. 927 C.D. 2017
                                         :
Pennsylvania Board of                    :
Probation and Parole,                    :
                          Respondent     :


                                       ORDER

               NOW, May 3, 2018, upon consideration of petitioner’s

application for reargument, the application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge